Citation Nr: 0310871	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

Historically, the veteran was granted service connection for 
low back strain by rating decision dated in October 1980.  
The initial evaluation for service connected low back strain 
was 10 percent, which has continued to the present.  The 
veteran filed a claim for an increased evaluation in November 
2000.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's service connected low back strain is 
currently manifested by symptoms of characteristic pain on 
motion.

3.  The veteran's service connected low back strain is not 
manifested by symptoms of muscle spasms on extreme forward 
bending, or loss of lateral spine motion, unilateral in 
standing position; the veteran demonstrates no greater than 
slight limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
May 2001 rating decision and the February 2002 Statement of 
the Case (SOC), the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The 
veteran was afforded a thorough VA examination in March 2001.  
The RO sent a letter to the veteran dated in February 2001 
that advised him of what the responsibilities of the VA and 
the veteran are in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Review of the record does 
not suggest the existence of any outstanding Federal 
government record or any other records that could 
substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of the issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.   See Francisco v. 
Brown, 7 Vet. App. 55, 59 (1994).  The Board notes that the 
veteran is not entitled to a "staging" of ratings based on 
separate periods based on the facts found during the appeal 
period because the present claim is not based on an initial 
assignment of a rating disability. See Fenderson v. West, 12 
Vet. App. 119 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The veteran has been rated by the RO under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (lumbosacral strain).

Under Diagnostic Code 5295, slight subjective symptoms only, 
are rated as noncompensable.  Characteristic pain on motion 
warrants a 10 percent rating.  Muscle spasm on extreme motion 
and loss of lateral spine motion, unilateral in standing 
position is rated as 20 percent disabling.  Severe 
lumbosacral strain warrants a rating of 40 percent.  The 
criteria for severe lumbosacral strain are as follows: 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral position with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above symptoms with abnormal mobility 
on forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, severe 
limitation of motion is rated as 40 percent disabling.  
Moderate limitation of motion is rated as 20 percent 
disabling and slight limitation of motion is rated as 10 
percent disabling.

VA outpatient records show that the veteran occasionally 
presented with complaints of low back pain.  The veteran 
presented for an annual examination and to have his back pain 
medication refilled in July 1999.  He reported that he has 
had chronic low back pain for some time.  He disclosed that 
he was doing "good" and had no complaints.  While seeking 
treatment for a heart ailment in January 2000, the veteran 
indicated a medical history of chronic back pain with 
intermittent acute exacerbation, currently stable.  
Examination revealed that there was no back deformity, 
tenderness, or spasm of the paraspinal muscles.  Range of 
motion was intact.  Reflexes were 1+ bilaterally.  Strength 
was 5/5 bilaterally.  Straight leg raising was negative.  
Examination of the back in August 2000 revealed that it was 
nontender.  The veteran went in for routine follow-up in 
February 2001 and reported that he felt great; he had no 
complaints.  He described the pain level as "one" at that 
time.  He reported that he did have recurrent back pain, 
which responded well to Ibuprofen and soma.  X-rays of the 
lumbar spine were accomplished and interpreted to show mild 
anterior bony spurs.  The interpretation also reflected that 
discs were maintained and alignment was unremarkable.  The 
interpretation was negative for compressions.  No findings, 
indicating a physical examination of the back, were reported.  

The veteran underwent a VA compensation and pension (C&P) 
physical examination for the spine in March 2001.  The 
veteran reported current symptoms of pain almost on a daily 
basis.  He indicated that the pain especially occurs when he 
is standing on his feet for a long time or sitting in one 
place for a long time.  He stated that the pain is in his low 
back and does not radiate.  He reported that he takes 
Ibuprofen 800 milligrams (mg) three times a day; he also 
takes muscle relaxants.  Physical examination revealed that 
the veteran had a normal gait when walking.  He had no 
tenderness to the lumbar spine on palpation.  There was no 
spasm.  The veteran could flex 80 degrees.  Extension was to 
40 degrees.  Right and left lateral flexion was to 50 
degrees.  He could stand on his toes and heels and walk.  
Knee and ankle reflexes were 2+.  There was no loss of 
pinprick in the thighs, legs, or feet.  The veteran had good 
extensor hallucis longus strength.  
X-rays were taken and compared with those taken in February 
2001.  The examiner interpreted the new X-rays to show small 
anterior marginal osteophytes; no compression fracture, 
subluxation, or narrowing of the disc spaces was appreciated.

VA outpatient treatment records reflect a six-month follow-up 
visit in August 2001.  The notes of the visit indicate a 
recent MRI (magnetic resonance imaging) that was interpreted 
to be normal.  The veteran asserted that Ibuprofen helped.  
Physical examination showed no back deformity.  Reflexes were 
normal and strength was 5/5.  The assessment was back pain-
stable. 


II.  Analysis

A review of the record indicates that the veteran is 
appropriately evaluated as 10 percent disabling under 
Diagnostic Code 5295.  The veteran's subjective symptoms 
indicate only pain.  Objective evidence showed no tenderness 
on palpation of the lumbar spine and no muscle spasms on 
extreme forward bending, or loss of lateral spine motion, 
unilateral in standing position.  Other diagnostic codes were 
considered but found to be either inapplicable or yielding an 
evaluation of 10 percent or less for the veteran's service 
connected low back strain.  In this regard, the Board 
considered Diagnostic Code 5292 (Spine, limitation of motion, 
lumbar).  Examination of the veteran, however, indicated at 
most, slight limitation of motion.  Diagnostic Code 5293 
(intervertebral syndrome) is not for application, as no 
irregularities of the veteran's discs were observed.  
Moreover, he reported no radiation; and findings as to the 
veteran's reflexes were consistently average, with only one 
finding in the low normal or somewhat diminished range.  
Diagnostic Code 5289 is not for application as there has been 
no showing of ankylosis of the lumbar spine.

The Board has considered functional loss and finds that 10 
percent under Diagnostic Code 5295 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  The Board notes that neither the veteran nor his 
numerous examiners, noted any functional loss other than pain 
on movement, which the veteran quantified as a one in 
February 2001, presumably on a 1 to 10 scale with 1 being 
minimal and 10 indicating most severe pain.  The Board also 
notes in this regard that the veteran's strength was 
consistently normal without evident fatigue.  Moreover, the 
veteran demonstrated a normal gait and he was able to walk on 
his heels and his toes.

Finally, the Board observes that there is no evidence, such 
as marked interference with employment or frequent 
hospitalizations as a result of service connected low back 
strain,  to support a finding that extraschedular evaluation 
may be warranted.  38 C.F.R. § 3.321.  Accordingly, the Board 
finds that the evidence submitted in support of an increased 
evaluation for service connected low back strain is not 
sufficient to support a grant in this case.  Reasonable doubt 
is not for application, as the objective evidence is 
overwhelmingly against the claim.  38 U.S.C.A. § 5107.


ORDER

An increased evaluation for low back strain is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

